                                           Case 2:20-cv-00888-JAD-BNW Document 6
                                                                               5 Filed 06/10/20
                                                                                       06/09/20 Page 1 of 2



                                      1   E. LEIF REID, Bar No. 5750
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      2   One East Liberty Street, Suite 300
                                          Reno, Nevada 89501-2128
                                      3   Tel: 775.823.2900
                                          Fax: 775.823.2929
                                      4   lreid@lrrc.com
                                      5   Attorney for Defendant
                                          Skillz Inc.
                                      6

                                      7

                                      8                                UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF NEVADA
                                      9
                                          ALYSSA BALL                                        CASE No. 2:20-CV-00888-JAD-BNW
                                     10

                                     11   and
One East Liberty Street, Suite 300




                                     12   JOHN PRIGNANO,                                     STIPULATION AND ORDER TO
                                                                                             EXTEND DEADLINE TO RESPOND TO
Reno, NV 89501-2128




                                     13                      Plaintiffs,                     COMPLAINT [FIRST REQUEST]

                                     14   v.

                                     15   SKILLZ INC.,

                                     16                      Defendant.

                                     17

                                     18

                                     19            Defendant Skillz Inc., by and through their counsel, Lewis Roca Rothgerber Christie LLP,
                                     20   and Plaintiffs Alyssa Ball and John Prignano, through their counsel of record, The VerStandig Law
                                     21   Firm, LLC, hereby stipulate and agree to the following:
                                     22            1.     On May 17, 2020, Plaintiffs filed their Complaint against Defendant. ECF No. 1.
                                     23   On or about May 20, 2020, Plaintiff served the Summons and Complaint on Defendant Skillz Inc.,
                                     24   which makes their response to the Complaint due by June 10, 2020.
                                     25            2.     Plaintiffs and Defendant agree that Defendant shall have up to and including July
                                     26   10, 2020, to respond to Plaintiffs’ Complaint. This is the first request for an extension of time to
                                     27   respond to the Complaint.
                                     28
                                          111459104.1
                                           Case 2:20-cv-00888-JAD-BNW Document 6
                                                                               5 Filed 06/10/20
                                                                                       06/09/20 Page 2 of 2



                                      1            3.     This extension is requested to provide Defendant with sufficient time to review and
                                      2   respond to Plaintiffs’ allegations.
                                      3   DATED this 9th day of June, 2020.                DATED this 9th day of June, 2020.

                                      4   THE VERSTANDIG LAW FIRM, LLC                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      5

                                      6   /s/ Maurice VerStandig                           /s/ E. Leif Reid
                                          Maurice VerStandig, SBN 15346                    E. Leif Reid, SBN 5750
                                      7   1452 W. Horizon Ridge Pkwy, #665                 One East Liberty Street, Suite 300
                                          Henderson, Nevada 89012                          Reno, Nevada 89501
                                      8
                                          Attorney for Plaintiffs                          Attorney for Defendant
                                      9

                                     10
                                           IT IS SO ORDERED                            IT IS SO ORDERED:
                                     11
One East Liberty Street, Suite 300




                                     12    DATED: June 10, 2020
                                                                                       UNITED STATES DISTRICT JUDGE
Reno, NV 89501-2128




                                     13

                                     14                                                DATED:

                                     15    __________________________________________________
                                           BRENDA WEKSLER
                                     16
                                           UNITED STATES MAGISTRATE JUDGE
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          111459104.1                                    -2-
